UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-2068


L. RUTHER,

                 Plaintiff - Appellant,

          v.

BARRY GASH,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:16-cv-01044-LO-MSN)


Submitted:    January 31, 2017             Decided:   February 2, 2017


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


L. Ruther, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     L.    Ruther   appeals   the    district    court’s     order    summarily

dismissing his civil action.          We have reviewed the record and

find no reversible error.        Accordingly, we deny leave to proceed

in forma pauperis and dismiss the appeal for the reasons stated

by the district court.        Ruther v. Gash, No. 1:16-cv-01044-LO-MSN

(E.D. Va. filed Aug. 19, 2016; entered Aug. 22, 2016).                        We

dispense    with    oral   argument    because       the    facts    and   legal

contentions   are   adequately      presented   in    the   materials      before

this court and argument would not aid the decisional process.



                                                                      DISMISSED




                                      2